EMPLOYMENT AGREEMENT


 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated the 29th day of April,
2008 (the “Effective Date”), by and between Platinum Energy Resources, Inc., a
Delaware corporation (the “Company”), and Robert L. Kovar, Jr. (the
“Executive”).
 
WITNESSETH:
 
WHEREAS, on March 18, 2008, the Company and its wholly owned subsidiary,
Permsub, Inc., a Delaware corporation (“Merger Sub”), entered into an Agreement
and Plan of Merger among the parties (the “Merger Agreement”) with Maverick
Engineering, Inc., a Texas corporation (“MEI”) and Robert L. Kovar Services,
LLC, as stockholder representative, pursuant to which Merger Sub will merger
with and into MEI (the “Merger”);
 
WHEREAS, it is a condition to the Merger that the Company and the Executive
enter into this Agreement pursuant to which the Company will employ Executive as
Chief Operating Officer of the Company and as President of MEI; and
 
WHEREAS, the Company desires to employ the Executive, and the Executive wishes
to accept such employment with the Company, upon the terms and conditions set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
 
1. Employment. The Company hereby employs the Executive as Chief Operating
Officer of the Company and as President of MEI, and the Executive hereby accepts
such employment by the Company, upon the terms and conditions hereinafter set
forth.
 
2. Employment Period. Subject to the provisions of Section 7 hereof, the term of
the employment shall be for an initial period commencing on the Effective Date
and ending on the earlier to occur of (i) the fifth anniversary of the Effective
Date, or (ii) the occurrence of a Parent Exit Event (as defined in Section 11
below). This Agreement and the term of the employment hereunder may be renewed
for additional periods to be mutually determined by the parties hereto in
writing, on the same terms and conditions as set forth herein or upon such other
terms and conditions as they may mutually determine in writing. The term of the
Executive’s employment hereunder, including any continuation of the original
term, is hereinafter referred to as the “Employment Period.”
 
3. Compensation.
 
(a) For performance of all services rendered under this Agreement, the Company
shall pay the Executive a base salary at an annual rate of $200,000 payable in
installments in accordance with the Company’s customary payroll practices, but
no less frequently than once each month. The Company shall withhold from any and
all payments required to be made to the Executive pursuant to this Agreement all
federal, state, local and/or other taxes that are required to be withheld in
accordance with applicable statutes and/or regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) In addition to base salary, the Executive shall be eligible for a
performance bonus in such amount and payable at such time or times as the Board
of Directors of the Company (the “Board”), or any compensation committee
thereof, may in its sole discretion determine, which bonus may be pursuant to
the incentive compensation plan of the Company or otherwise as may be determined
by the Board or committee thereof. The actual amount of any bonus, if any, shall
be determined by the Board or committee in its sole discretion. To be eligible
for any performance bonus, or any other bonus, Executive must be in the employ
of Company upon date of payment.
 
(c) On the Effective Date, the Executive shall receive from the Company an
initial grant of stock options pursuant to the Company’s 2006 Long-Term
Incentive Compensation Plan (the “Plan”) to purchase 50,000 shares of common
stock of the Company in the form of non-qualified stock options. On each of the
four succeeding anniversaries of the Effective Date during the Employment
Period, Executive shall receive an additional 50,000 non-qualified stock options
pursuant to the Plan. All of such stock options: (i) shall entitle the Executive
to purchase shares of the Company common stock at an exercise price equal to the
Fair Market Value (as defined in the Plan)per share of the Company’s common
stock on the date of grant; and (ii) shall vest with respect to 10,000 of the
shares on each anniversary of the grant until all shares represented by the
stock options are granted in accordance with the following schedule:


Date
Options Granted
Options Vested
Cumulative Number of Vested Options
       
April 29, 2008
50,000
0
0
April 29, 2009
50,000
10,000
10,000
April 29, 2010
50,000
20,000
30,000
April 29, 2011
50,000
30,000
60,000
April 29, 2012
50,000
40,000
100,000
April 29, 2013
0
50,000
150,000
April 29, 2014
0
40,000
190,000
April 29, 2015
0
30,000
220,000
April 29, 2016
0
20,000
240,000
April 29, 2017
0
10,000
250,000

 
and (iii) shall expire upon the tenth anniversary of the date of the grant of
such options, or any later date made applicable by the terms of the Plan. A form
of stock option award agreement is attached hereto as Exhibit A, which Executive
agrees to execute and deliver to the Company on the Effective Date.
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Nothing contained in this Agreement shall be interpreted as a guarantee of a
salary increase or annual or other bonus. No termination or amendment of the
Plan will relieve the Company of its obligations hereunder with respect to the
stock options to be granted pursuant to this Agreement.
 
(e) The compensation set forth in this Section 3 shall constitute total
compensation for the Executive as an officer, director or employee of the
Company and any of its subsidiaries, including MEI.
 
4. Duties. The Executive shall be employed as Chief Operating Officer of the
Company and as President of MEI, and shall have such duties and responsibilities
on behalf of the Company and MEI as are customarily performed by individuals
holding such positions in the oil and gas and engineering industries,
respectively. The Executive shall also perform such duties and responsibilities
as set forth in the bylaws of the Company or as are assigned or delegated to him
by the Board or its designee. Executive shall report directly to the board of
directors of the Company. The Executive shall devote his entire working time,
attention and energy exclusively to the business of the Company and MEI and
shall cooperate fully with the Board in the advancement of the best interests of
the Company. The Executive agrees not to engage in any activities outside of the
scope of the Executive’s employment that would detract from, or interfere with,
the fulfillment of his responsibilities or duties under this Agreement. The
Executive agrees that the Executive will not serve as a director or the
equivalent position of any company or entity, and will not render services of a
business, professional or commercial nature to any other person or firm, without
the prior written consent of the Board. If elected as a director of the Company
or any of its subsidiaries, the Executive agrees to fulfill the duties of such
directorships without additional compensation.
 
5. Expenses. Subject to compliance by the Executive with such policies regarding
expenses and expense reimbursement as may be adopted from time to time by the
Company , the Executive is authorized to incur reasonable expenses in the
performance of his duties hereunder in furtherance of the business and affairs
of the Company, and the Company will reimburse the Executive for all such
reasonable expenses, upon the presentation by the Executive of an itemized
account satisfactory to the Company in substantiation of such expenses when
claiming reimbursement.
 
6. Employee Benefits; Vacations. The Executive shall be eligible to participate
in such life insurance, medical and other employee benefit plans of the Company
that may be in effect from time to time, to the extent he is eligible under the
terms of those plans, on the same basis as other similarly-situated executive
officers of the Company. The Company may from time to time modify or eliminate
any or all benefits extended or provided in its sole discretion. The Executive
shall be entitled to four weeks paid vacation per year, to be taken in
accordance with the policies of the Company in effect from time to time, as
determined by the Board.
 
7. Termination. Upon termination of the Executive’s employment, the Executive
shall be entitled to any earned but unpaid base salary, as well as the
additional benefits provided below in this Section 7. All capitalized terms used
in this Section 7 and not previously defined are defined below in Section 11.
 
 
3

--------------------------------------------------------------------------------

 
 
(a) In the event that the Executive’s employment is terminated by the Company
for reasons other than Cause or in the event that Executive resigns his
employment for Good Reason, the Executive will be provided a severance package
which shall consist of a continuation for a period of eighteen (18) months
following the date of termination of (A) salary under Section 3(a), payable in
accordance with the Company's customary payroll practices, and (B) employee
benefits as provided under Section 6. Executive shall also be paid an amount
equal to the prorated portion of the performance bonus paid to him, if any, in
the last full fiscal year of his employment by the Company. The Executive and
the Company agree and stipulate that the foregoing severance benefit is intended
to fully compensate Executive for the consequences suffered by him in the event
of a termination of his employment hereunder by the Company for reasons other
than Cause or by the Executive with Good Reason, which consequences are
uncertain and difficult to prospectively determine, Such severance is not a
penalty, and shall not be subject to reduction in the event that Executive
obtains other employment during any period over which such severance is payable.
 
(b) In the event that the Executive’s employment is terminated by the Company
for Cause or the Executive resigns without Good Reason, the Executive will not
be entitled to a severance package and no payments or benefits hereunder (other
than payment of earned but unpaid base salary) shall be owing or payable by the
Company. In the event Employee is terminated for Cause or because of Disability,
he will promptly resign from any officer and/or director positions he may hold
at the Company or any of its subsidiaries.
 
(c)  In the event of the Executive’s death or Disability, the Company may (in
the case of Disability) terminate the Executive’s employment and its sole
obligation hereunder shall be to continue to pay to the Executive (or, in the
case of death or incompetence, to his personal representative) his salary under
Section 3(a) hereof for a period of twelve (12) months following the date of
death or termination. Executive shall also be paid a prorated portion of his
bonus paid in the last full fiscal year.
 
(d) Pursuant to applicable tax regulations, with respect to any incentive stock
options or nonqualified stock options granted to the Executive, in the event
that the Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason all unvested stock options will be forfeited by
the Executive and shall be cancelled. In the event that the Executive’s
employment is terminated by the Company without Cause or by Executive with Good
Reason or in the event of a Payoff Event or Parent Exit Event (as defined below
in Section 11), all stock options actually granted prior to such termination
date shall immediately vest. If the Executive’s employment terminates by reason
of death or Disability, the Executive or the Executive’s personal representative
will have twelve (12) months in which to exercise any vested incentive stock
options and, with respect to vested nonqualified stock options, the Executive or
the Executive’s personal representative will have the remaining term of the
option period in which to exercise the option, and any unvested stock options as
of such date of termination shall be cancelled. Notwithstanding the provisions
of this subsection (c), in no event may any option be exercised past the
expiration date of the option. The board of directors of Platinum may, in its
sole discretion, accelerate the vesting of any unvested options in the event of
termination of employment. The provisions herein relating to the exercise of
options in the event of termination are intended to modify the provisions of
Section 11.2 of Platinum’s 2006 Long-Term Incentive Plan, as it may be amended
(the “Plan”) with respect to the Executive and are intended to be consistent
with the stock option award agreement issued to Executive and, in the event of
any conflict, the terms of the stock option award agreement shall govern.
 
 
4

--------------------------------------------------------------------------------

 
 
(e) Notwithstanding any termination of the Executive’s employment for any reason
whatsoever (with or without Cause or Good Reason), the Executive will continue
to be bound by the provisions of the Section 8 below.
 
(f) In the event of a termination of the Executive’s employment by the Company
for Cause or by Executive without Good Reason, the Cash Flow Note (as such term
is defined in the Merger Agreement) issued to Executive shall, in accordance
with the terms of the Cash Flow Note, be cancelled and the Company will no
longer be obligated to make any of the payments thereunder. In the event of a
termination of the Executive’s employment by the Company without Cause or by
Executive for Good Reason, the outstanding aggregate principal amount of the
Cash Flow Note issued to the Executive shall, in accordance with the terms of
the Cash Flow Note, become immediately due and payable in full.
 
(g) All payments and benefits provided pursuant to subdivisions (a), (c) and (f)
of this Section 7 shall be conditioned upon the Executive’s (or, in the case of
his death or incompetence, the Executive’s personal representative’s) execution
and non-revocation of a general release substantially in the form attached
hereto as Exhibit B at the time of termination. The Executive’s refusal to
execute such general release shall constitute a waiver by the Executive of any
and all payments and benefits referenced in this Section 7.
 
(h) In the event the Executive materially breaches the terms of Section 8 below
or any of the terms of the general release shown as Exhibit B, all of the
Company’s obligations to the Executive pursuant to this Section 7 shall
terminate and be void.
 
8. Confidentiality, Non-solicitation and Non-competition.


(a) Confidentiality. The Company considers the protection of its confidential
information and proprietary materials to be very important. In connection with
his duties, Company shall provide Executive with Confidential Information
essential and relevant to the performance of job duties. Other than in the
normal course of fulfilling Executive’s duties to and positions with the
Company, its subsidiaries and affiliates, the Executive in return shall: (i)
receive and hold all Confidential Information absolutely secret, undisclosed, in
trust and in confidence, and shall comply with the Company’s policies and
guidelines and use his best efforts for the protection of Confidential
Information; and (ii) not reveal or disclose to any person outside the Company
or use for his own benefit, whether by private communication or by public
address or publication or otherwise, any Confidential Information without the
Company’s specific written authorization or except as required by a mandatory
provision of applicable law, provided however, that prior to any unauthorized
use or disclosure of Confidential Information that is required by law, the
Executive shall ,unless prohibited from doing so by applicable law, use best
efforts to give the Company prior notice of any disclosure of Confidential
Information required by law and shall permit and cooperate with any effort by
the Company to obtain a protective order or similar protection for the
Corporation.
 
 
5

--------------------------------------------------------------------------------

 
 
All Confidential Information, including originals, copies and other forms
thereof, however and whenever produced, shall be the sole property of the
Company, not to be removed from the premises or custody of the Company, except
in the normal course of business.


(1) “Confidential Information” shall mean the following information, whether or
not originated by the Executive that relates to the business or affairs of the
Company, its subsidiaries, or affiliates:


(i) “Material Information” meaning any information relating to the business,
operations, capital and affairs of the Company that when released would have, or
would reasonably be expected to have, a significant effect on the market price
or value of any of the Company’s securities (or the securities of other
companies with whom the Company may be conducting confidential negotiations).
Material information consists of both material facts and material changes
relating to the Company’s business, operations, capital and affairs and includes
developments in the Company’s business, operations, capital and affairs;
 
(ii) “Business Opportunities” meaning all business ideas, prospects, proposals
or other opportunities pertaining to the lease, acquisition, exploration,
production, gathering or marketing of oil and gas and related products and the
exploration potential of geographical areas on which oil and gas exploration
prospects are located, which are developed by the Company during the term
hereof, or originated by any third party and brought to the attention of the
Company during the term hereof, together with information relating thereto
(including, without limitation, geological and seismic data and interpretations
thereof, whether in the form of maps, charts, logs, seismographs, calculations,
summaries, memoranda, opinions or other written or charted means);


(iii) “Proprietary Information” meaning any and all records, notes, memoranda,
data, ideas, patterns, processes, methods, techniques, systems, formulas,
patents, models, samples, specimens, devices, programs, computer software,
writings, research, personnel information, plans, customer lists, supplier
lists, pricing materials and policies, purchasing methods and policies, seismic
data, estimated or actual reserve amounts, potential drilling locations or any
other information of whatever nature in the possession or control of the Company
which has not been published or disclosed to the general public, over which the
Company exercises reasonable efforts to maintain in confidence or which is the
type of information that a similarly situated company would have an expectation
would remain in confidence, and which gives to the Company an opportunity to
obtain an advantage over competitors who do not know of or currently use such
confidential information.


The above notwithstanding, information that: (A) was at the time of receipt by a
third person otherwise known to that third person from a source other than the
Executive; (B) has been published or is otherwise within the public domain, or
is generally known to the public at the time of its disclosure; or (C) becomes
known or available to the recipient from a source other than the Executive, is
not Confidential Information hereunder.
 
 
6

--------------------------------------------------------------------------------

 


(2) Executive acknowledges and agrees that: (a) he will receive or will become
eligible to receive substantial benefits and compensation as a result of his
employment by the Company, which benefits and compensation are offered to him
only because and on condition of his willingness to commit his best efforts and
loyalty to the Company, including abiding by the terms and restrictions in this
Section 8; (b) as a result of the acquisition of Confidential Information, the
Executive will occupy a position of trust and confidence with the Company and
its subsidiaries, and affiliates; (c) the Business Opportunities constitute the
exclusive property of the Company; (d) the Executive’s position of trust and
knowledge of Confidential Information would enable the Executive to put the
Company at a significant competitive disadvantage if the Executive breaches the
restrictions in this Section 8; (e) irreparable damage would result to the
Company if the provisions of this Section 8 hereof are not specifically
enforced, and the Company shall be entitled to any appropriate legal, equitable,
or other remedy, including injunctive relief, in respect of any failure or
continuing failure on his part to comply with Section 8: and (g) any breach of
this Section 8 shall constitute grounds for termination of the Executive’s
employment for Cause.


(b) Non-solicitation. The Executive covenants and agrees that he will not at any
time during his employment by the Company and for a period of eighteen (18)
months thereafter (the “Restricted Period”), solicit, employ or otherwise,
engage, as an employee, independent consultant or otherwise, any person who is
an employee of the Company as of the Executive’s last day of employment with the
Company, or in any manner induce or attempt to induce any employee of the
Company to terminate his or her employment with the Company (as the case may
be), or (iii) except as otherwise permitted after the expiration of the
Restricted Period, at any time during or after the termination of the
Executive's employment by the Company, interfere with the relationship of the
Company with any person, including any person who at any time during the
Employment Period was an employee of the Company.


(c) Non-competition. While employed by the Company and for a period of eighteen
(18) months thereafter, Executive will not compete with the Company in any State
in the United States in which the Company is, on the date hereof or on the date
of termination, engaged in business, either in the form of ongoing business
operations or active efforts to establish business operations. In accordance
with this restriction regarding scope of activity, but without limiting its
terms, while employed by the Company, Executive will not: (i) enter into or
engage in any business which competes with the Company’s business or that will
result in the use or disclosure of the Company’s Confidential Information; (ii)
solicit customers, business, patronage or orders for, or sell, any products or
services in competition with, or for any business that competes with, the
Company’s business; (iii) divert, entice or otherwise take away any customers,
business, patronage or orders of the Company or attempt to do so; or (iv)
promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the Company’s business. The covenant of the Executive contained in Section
8(c) is referred to herein as the Executive’s “Non-Compete Covenant.”  
 
 
7

--------------------------------------------------------------------------------

 


The foregoing notwithstanding, Executive may, without breaching or violating the
Executive’s Non-Compete Covenant: (i) at any time following termination of
Executive’s employment by the Company (but before the end of the Restricted
Period), acquire, invest in, own and dispose of interests in minerals, royalty
interests, overriding royalty interests, non-operating working interests and
other non-operating interests in individual oil and gas properties or (ii)
subject to the compliance with the Company’s Code of Ethics, at any time during
or after Executive’s employment by the Company, directly or indirectly, acquire,
invest in, own and dispose of publicly traded securities (in the aggregate being
less than 3% of the total outstanding amount of any such securities) of
companies other than the Company engaged in one or more competing business of
the Company; provided however that during Executive’s employment Executive shall
have no agreements, arrangements or other relationships with such company other
than consumer agreements or community charitable organization relationships of
the sort that such companies routinely maintain with members of the public at
large, meaning that nothing herein shall prevent the Executive from, for
example, holding a credit card issued by or soliciting a charitable contribution
from a publicly traded oil company. 


The Company acknowledges that Executive, through his interest in Kovar Mineral
Partners, owns certain non-operating interests in individual oil and gas
properties as of the date hereof (the “Mineral Properties”); such ownership is
within the exception provided by the preceding paragraph.


(d) Indirect competition. For the purposes of Sections 8(b) and 8(c), but
without limitation thereof, Executive will be in violation thereof if Executive
engages in any or all of the activities set forth therein directly as an
individual on Executive’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity.


(e) Company. For the purposes of this Section 8, the Company shall include any
and all direct and indirect subsidiaries of the Company for which Executive
worked or had responsibility at the time of termination of his employment and at
any time during the two (2) year period prior to such termination.


(f) Survival. Notwithstanding the termination of this Agreement and the
Executive’s employment, the provisions of this Section 8 shall survive such
termination.


(g) Enforcement. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforceable to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, to the extent that a restriction contained
in this Agreement is more restrictive than permitted by the laws of any
jurisdiction where this Agreement may be subject to review and interpretation,
the terms of such restriction, for the purpose only of the operation of such
restriction in such jurisdiction, will be the maximum restriction allowed by the
laws of such jurisdiction and such restriction will be deemed to have been
revised accordingly herein.


9. Cooperation with the Company after Termination. Following termination of this
Agreement for any reason (with or without Cause or Good Reason), the Executive
shall fully cooperate with the Company in all matters relating to the winding up
of the Executive's services under this Agreement and the orderly transfer of
such matters to any person designated by the Company and shall promptly return
to the Company all of the property of the Company (including any Confidential
Information, and any copies thereof) and any other materials or information
related to the Company, including all work product, whether finished or
unfinished, prepared or produced by the Executive for the benefit of the Company
under this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
10. No Conflict. The Executive hereby represents and warrants to the Company
that (a) this Agreement constitutes the Executive’s legal and binding
obligation, enforceable against him in accordance with its terms, (b) his
execution and performance of this Agreement does not and will not breach any
other agreement, arrangements, understanding, obligation of confidentiality or
employment relationship to which he is a party or by which he is bound, and (c)
during the Employment Period, he will not enter into any agreement, either
written or oral, in conflict with this Agreement or his obligations hereunder.
 
11. Definitions.
 
(a) The term “Cause” shall mean: (i) the Executive’s failure or refusal to
perform the Executive’s duties or carry out the reasonable and lawful directions
of the Board (other than as a result of physical or mental illness, accident or
injury) or any other material breach of this Agreement by the Executive (other
than Section 8 which is covered by (viii) below); (ii) dishonesty, misconduct or
illegal conduct by the Executive in connection with the Executive’s employment
with the Company; (iii) the Executive’s conviction of, or plea of guilty or nolo
contendere to, a charge of commission of a felony or any misdemeanor involving
moral turpitude, or a material violation by the Executive of federal or state
securities laws as determined by a court or other governmental body of competent
jurisdiction; (iv) the Executive’s unlawful possession, use, sale or
distribution of narcotics or other controlled substances; (v) a violation by the
Executive of any Company policy or procedure resulting in material and
demonstrable harm to the Company including, without limitation, a material
violation of the Company’s Code of Ethics; (vi) any willful act or omission by
Executive in the scope of his employment by the Company which in the reasonable
and good faith judgment of the Board is of the type of act of omission that
could reasonable result (A) in the assessment of a civil or criminal penalty
against the Executive, the Company or its affiliates, (B) in a violation of any
material foreign or United States federal, State, or local law or regulation
having the force of law, or (C) is materially injurious to the Company or any of
its affiliates; (vii) any intentional misrepresentation by the Executive of a
material fact to, or intentional concealment by the Executive of a material fact
from, (A) the Board or (B) the chief executive officer or any other member of
senior management of the Company, where the misrepresentation or concealment
results in the reasonable and good faith judgment of the Board in material and
demonstrable harm to the Company (including, for example, the Company’s
materially violating federal or state securities laws); and (viii) any breach by
the Executive of the provisions of Section 8 hereof; provided, however, in the
case of clause (i) above, the Company shall be required to give the Executive
thirty (30) calendar days prior written notice of its intention to terminate the
Executive for Cause and the Executive shall have the opportunity during such
thirty (30) day period to cure such event if such event is capable of being
cured; provided, further, that in the event that the Executive terminates his
employment with the Company during such thirty (30) day period for any reason,
other than for Good Reason the basis of which occurred prior to the date of
notice of intention to terminate, such termination shall be considered a
termination for Cause.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) The term “Disability” shall mean if the Executive is incapacitated or
disabled by accident or sickness or otherwise so as to render him mentally or
physically incapable of performing the services required to be performed by him
under this Agreement for a period of 90 consecutive days or longer, or for an
aggregate of 90 days during any twelve-month period.
 
(c) The term “Good Reason” shall mean: (i) any material adverse change in the
Executive’s title or any material diminution in the Executive’s authority or
responsibilities taken as a whole; (ii) the imposition of a requirement upon
Executive that he relocate his residence from Victoria County, Texas or that his
normal place of report is other than a location in Victoria County, Texas; and
(iii) any material breach by the Company of its obligations under this
Agreement; provided that, in any case, the Executive provides the Company with
written notice of the Executive’s intention to terminate the Executive’s
employment for Good Reason within thirty (30) days after Executive becoming
aware of the occurrence of the event that the Executive believes would
constitute Good Reason, gives the Company an opportunity to cure for thirty (30)
days following receipt of such notice from the Executive, if the event is
capable of being cured or, if not capable of being cured, to have the Company’s
representatives meet with the Executive and the Executive’s counsel to be heard
regarding whether Good Reason exists for the Executive to terminate the
Executive’s employment with the Company.
 
(d) The term “Parent Exit Event” shall mean a Change In Control Event as defined
in the Plan.
 
(e) The term “Payoff Event” shall have the meaning given it in the Cash Flow
Note issued to the Executive pursuant to the Merger Agreement.
 
(f) The term “person” shall mean any individual, corporation, firm, association,
partnership, other legal entity or other form of business organization.
 
12. Successors and Assigns; Entire Agreement; No Assignment. This Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors or heirs, distributees and personal representatives. This Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersede other prior and contemporaneous arrangements or
understandings with respect thereto. The Executive may not assign this Agreement
without the prior written consent of the Company.
 
13. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered, mailed by registered
or certified mail (three days after deposited), faxed (with confirmation
received) or sent by a nationally recognized courier service, as follows
(provided that notice of change of address shall be deemed given only when
received):
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Company: 


Platinum Energy Resources, Inc.
25 Phillips Parkway
Montvale, New Jersey 07645
Attention: Barry Kostiner
Facsimile: [        ]


With a copy to


Sills Cummis & Gross P.C.
One Riverfront Plaza
Newark, New Jersey 07102
Attention: Eliezer Helfgott
Facsimile: (973) 643-6500


If to the Executive: 


Mr. Robert L. Kovar, Jr.
1345 Bent Oaks Drive
Inez, Texas 77968
 


or to such other names and addresses as the Company or the Executive, as the
case may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.
 
14. Changes; No Waiver; Remedies Cumulative. The terms and provisions of this
Agreement may not be modified or amended, or any of the provisions hereof
waived, temporarily or permanently, without the prior written consent of each of
the parties hereto. Either party’s waiver or failure to enforce the terms of
this Agreement or any similar agreement in one instance shall not constitute a
waiver of its or his rights hereunder with respect to other violations of this
or any other agreement. No remedy conferred upon the Company or the Executive by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.
 
15. Governing Law; Jurisdiction. This Agreement and (unless otherwise provided)
all amendments hereof and waivers and consents hereunder shall be governed by
the law of the State of Texas, without regard to the conflicts of law
principles. Each party hereby submits himself and itself, for the sole purpose
of this Agreement and any controversy arising hereunder and thereunder, to the
exclusive jurisdiction of the state and Federal courts located in the State of
Texas, and waives any objection (on the grounds of lack of jurisdiction, forum
non conveniens or otherwise) to the exercise of such jurisdiction over it by any
such court in the State of Texas. Each party hereby agrees that service of
process may be served on him or it by certified mail, return receipt requested,
or overnight courier, sent to address of such entity listed in Section 13 above
(or such other address as any such party notifies the others thereof by written
notice). THE PARTIES HEREBY EXPRESSLY WAIVE THEIR RIGHTS TO HAVE A JURY TRIAL.
 
16. Severability. The Executive and the Company agree that should any provision
of this Agreement be judicially determined invalid or unenforceable, that
portion of this Agreement may be modified to comply with the law. The Executive
and the Company further agree that the invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
its remaining provisions.
 
17. Headings; Counterparts. All section headings are for convenience only. This
Agreement may be executed in several counterparts, each of which is an original.
 
 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 

        PLATINUM ENERGY RESOURCES, INC.  
   
   
    By:   /s/ Barry Kostiner  

--------------------------------------------------------------------------------

Name: Barry Kostiner   Title: Chief Executive Officer            /s/ Robert L.
Kovar  

--------------------------------------------------------------------------------

Robert L. Kovar

 
 
12

--------------------------------------------------------------------------------

 
 